      Case 1:19-cv-09038-GBD-SDA Document 199 Filed 07/21/21 Page 1 of 1
                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
      __________________________________________________________________________________
                           60 East 42nd Street • Suite 4700 • New York, New York 10165
                                   T: 212.792-0048 • E: Jason@levinepstein.com



Via Electronic Filing                                                                    July 21, 2021
The Honorable George B. Daniels, U.S.D.J.
U.S. District Court Southern District of New York
500 Pearl St.
New York, New York 10007-1312

                Re:     Antolini v. McCloksey et al
                        Case No.: 1:19-cv-09038-GBD

Dear Honorable Judge Daniels:

        This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey, Theresa Laurent,
Eddie C K Chung, and C&S Millennium Real Estate (collectively, the “Defendants”) in the above-
referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules II(A), this letter respectfully serves to
advise the Court of a scrivener’s error contained in the July 20, 2021 docket entry at Docket No. 198, and
in the Court’s Memorandum Decision and Order (the “July 20th Order”). The docket entry, and the July 20th
Order, refers to “Defendants’ motion for entry of a default judgment, (ECF No. 97)”.

       The docket entry and the July 20th Order should read “Plaintiff’s motion for entry of a default
judgment (ECF No. 97).”

        Thank you, in advance, for your time and attention.

                                                                Respectfully submitted,

                                                                LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                                 By: /s/ Jason Mizrahi
                                                                    Jason Mizrahi
                                                                    60 East 42nd Street, Suite 4700
                                                                    New York, NY 10165
                                                                    Tel. No.: (212) 792-0048
                                                                    Email: Jason@levinepstein.com
                                                                    Attorneys for Defendants

VIA ECF: All Counsel




                                                       1
